DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 5/13/2021 have been considered but are not persuasive or are moot.
Applicant argues on pages 10-12 that the previously cited art does not disclose the newly added limitations to claim 1 related to the grooves aligning the engagement mechanism. Stein arguably discloses this limitation but for the sake of compact prosecution a new rejection which relies on Kim et al. (US20100222110, hereafter Kim '110) to disclose this limitation in the claim renders this argument moot. Accordingly, this argument is moot.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Regarding claim 1, claim 1 recites the limitation “wherein the first base is un-retracted and remains fixed with respect to the wall […] when the at least two grooves are configured to align the first female engagement feature of the portable ultrasound device with the first male engagement feature of the portable ultrasound cart”. The specification describes various embodiments where the engagement member is retractable but does not disclose any situations where the base remains fixed with respect to the wall. So while there is disclosure for the base being un-retracted, the specification describes no conditions for when that must occur or the specification least does not disclose that it must remain unretracted “when the at least two grooves are configured to align the first female engagement feature of the portable ultrasound device with the first male engagement feature of the portable ultrasound cart”.. Accordingly, this claim is rejected under 112a.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, claim 1 recites the limitation “wherein the first base is un-retracted and remains fixed with respect to the wall […] when the at least two grooves are configured to align the first female engagement feature of the portable ultrasound device with the first male engagement feature of the portable ultrasound cart”. It is unclear what these limitations are requiring. Is this limitation requiring that the grooves only align the engagement features sometimes? Is this requiring that the first base be extended (un-retracted) when the grooves are aligning the engagement features? If so, when do the grooves not align the engagement features? Or is this requiring “wherein the grooves are configured to align”. Something else? Applicant’s arguments seem to suggest that the engagement feature must remain extended when moving the second base towards the first base but the claim recites “when the at least two grooves are configured to align”. Clarification is required. For examination purposes, a reference disclosing that an engagement feature is extended when aligned with a female engagement feature will be interpreted as disclosing this limitation in the claims.

Regarding claim 1, claim 1 recites the limitation “the second base moves towards the first base”. However, this claim is not a method claim. Is this limitation requiring that the second be configured to perform the recited action? Clarification is required. For examination purposes, a second based physically capable of being moved to the first based to contact the first base will be interpreted as meeting this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Steins et al. (US20080146922, hereafter Steins) in view of Frangesch et al. (US20020082479, hereafter Frangesch), Kim (US20050286219), and Kim et al. (US20100222110, hereafter Kim '110).
Regarding claim 1, Steins discloses in Figures 11 and 16 a portable ultrasound cart (Steins, docking cart 314) (Steins, Para 97; “The cart 314 of FIG. 11 has a simpler construction”) (Steins, Para 2; “This invention relates generally to ultrasound imaging systems and, more particularly, to control of user interfaces and displays for a portable ultrasound unit which is configured to mate with a docking station.”), comprising:
(Steins, horizontal surface 340) configured to releasably secure a portable ultrasound device (Steins, portable unit 12) (Steins, Para 98; "the portable unit 12 is preferably supported on a generally horizontal surface 340 of the cart 314"), the support structure including:
a planar surface, wherein the planar surface defines at least two grooves (Steins, rails 342) (Steins, Para 98; "A pair of rails 342 with locking tabs 344 are provided on the surface 340. The portable unit 12 includes a skid plate 346 with slots 348 to receive the locking tabs 344 as the skid plate 346 slides along the rails 342, thereby locking the skid plate 346 of the portable unit 12 to the rails 342 on the surface 340 of the cart 314.");
a first male engagement feature (Steins, locking tabs 344) positioned to engage with a first female engagement feature (Steins, slots 348) of the portable ultrasound device (Steins, portable unit 12) (Steins, Para 98; "A pair of rails 342 with locking tabs 344 are provided on the surface 340. The portable unit 12 includes a skid plate 346 with slots 348 to receive the locking tabs 344 as the skid plate 346 slides along the rails 342, thereby locking the skid plate 346 of the portable unit 12 to the rails 342 on the surface 340 of the cart 314."); and
a second male engagement feature (Steins, locking tabs 344) positioned to engage with a second female engagement feature (Steins, slots 348) of the portable ultrasound device (Steins, portable unit 12) (Steins, Para 98; "A pair of rails 342 with locking tabs 344 are provided on the surface 340. The portable unit 12 includes a skid plate 346 with slots 348 to receive the locking tabs 344 as the skid plate 346 slides along the rails 342, thereby locking the skid plate 346 of the portable unit 12 to the rails 342 on the surface 340 of the cart 314."); and
a release lever (Steins, latch 350), wherein the second male engagement feature (Steins, locking tabs 344) of the support structure is retractable, and wherein the release lever is linked to the second male engagement feature such that when the release lever is actuated, the second male engagement feature of the portable ultrasound cart disengages from the second female engagement feature of the portable ultrasound device (Steins, Para 98; "A latch 350 is connected to the locking tabs 344 and is movable to release the locking tabs 344 from the slots 348 of the portable unit 12 by pulling the tabs 344 away from one another (see arrows in FIG. 16), thereby allowing the portable unit 12 to be removed from the cart 314. ").
Steins does not disclose wherein the support structure includes a wall positioned around a periphery of the support structure; and a planar surface, wherein the wall and the planar surface define a recess, the recess structured to receive a portion of the portable ultrasound device; and wherein the first male engagement feature extends from a front portion of the wall and the second male engagement feature extends from a rear portion of the wall; and a tilt system positioned to adjust a tilt angle of the support structure relative to a remainder of the portable ultrasound cart; and wherein the first male engagement feature of the support structure comprises a first base extending from the front portion of the wall in a first direction and a tab extending from the first base in a second direction, and an angle is between the first direction and the second direction, wherein the first female engagement feature of the portable ultrasound device comprises a second base defines an aperture, wherein the first base is un-retracted and 
In an analogous medical electronic device docking station field of endeavor Frangesch discloses in Figures 2-4 a wall (Frangesch, walls of the recess) positioned around a periphery of a support structure (Frangesch, top housing 22) (Frangesch, Para 29; “recessed seat 32 formed in the top housing 22 of the docking station”); and
a planar surface (Frangesch, recessed seat 32), wherein the wall and the planar surface define a recess, the recess structured to receive a portion of a portable electronic device (Frangesch, Para 39; “FIG. 4 shows the docking station after a monitor has been placed in the recessed seat 32 formed in the top housing 22 of the docking station”); and
wherein a first male engagement feature (Frangesch, clamping fingers 34 and 36 on the front portion, see Amended Figure 4 below) extends from a front portion of the wall to engage with a portable electronic device and a second male engagement feature (Frangesch, clamping fingers 34 and 36 on the rear portion, see Amended Figure 4 below) extends from a rear portion of the wall to engage with the portable electronic device (Frangesch, Para 32; “FIG. 4 shows the clamping fingers 34 and 36 in their fully extended positions, in which the patient monitor is positively locked to the docking station.”)(Frangesch, Amended Figure 4; showing the clamping fingers 34 and 36 extending from the walls of a recess on a front portion and rear portion); and
Frangesch is interpreted as disclosing the clamping fingers extending from a front portion and rear portion of the wall because claim 1 states that the wall runs around a periphery of the support structure, so the “front portion” of the wall includes the portion of the wall in the front half of the device and the “rear portion” of the wall includes the portion of the wall in the rear half of the device.

    PNG
    media_image1.png
    443
    675
    media_image1.png
    Greyscale

a tilt system positioned to adjust a tilt angle of the support structure relative to a remainder of the device (Frangesch, Para 27; “The support structure further comprises a base 106 which can be swiveled on a horizontal pivot rod 108 […] Thus the docking station has the same degrees of freedom of movement that base 106 has.”);
(Frangesch, Annotated Figure 4; showing this arrangement),
wherein the first base is un-retracted and remains fixed with respect to the wall when a second base moves towards to the first base and contacts with the first base (Frangesch, Para 32; "FIG. 4 shows the clamping fingers 34 and 36 in their fully extended positions, in which the patient monitor is positively locked to the docking station.").
Frangesch is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.


    PNG
    media_image2.png
    218
    330
    media_image2.png
    Greyscale

The use of the techniques of placing the male engagement features on the front and rear walls of a recess and providing a tilt system taught by Frangesch in the invention of a portable ultrasound cart with a dock for portable ultrasound electronics would have comprised only application of a known technique to a known device ready 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins wherein the support structure includes a wall positioned around a periphery of the support structure; and a planar surface, wherein the wall and the planar surface define a recess, the recess structured to receive a portion of the portable ultrasound device; and wherein the first male engagement feature extends from a front portion of the wall and the second male engagement feature extends from a rear portion of the wall; and a tilt system positioned to adjust a tilt angle of the support structure relative to a remainder of the portable ultrasound cart; wherein the first male engagement feature of the support structure comprises a first base extending from the front portion of the wall in a first direction and a tab extending from the first base in a second direction, and an angle is between the first direction and the second direction, wherein the first base is un-retracted and remains fixed with respect to the wall when the second base moves towards to the first base in order to lock the device to the device securely (Frangesch, Para 32) and increase the degrees of freedom of the device (Frangesch, Para 27) as taught by Frangesch.
Steins as modified Frangesch above does not clearly and explicitly disclose wherein the first female engagement feature of the portable ultrasound device comprises a second base defines an aperture, wherein the second base contacts with 
In an analogous electronic device docking station field of endeavor Kim discloses in Figures 6 and 8a-8c
a first male engagement feature (Kim, catching hook 95) comprising a first base (Kim, vertical portion catching hook 95, see Annotated Figure 6) extending in a first direction and a tab (Kim, catching protrusion 97) extending from the first base in a second direction, and an angle is between the first direction and the second direction (Kim, Annotated Figure 6; showing this arrangement) (Kim, Para 61-62; “Now, the configuration of the catching hook 95 is described with reference to FIG. 6.  […] A catching protrusion 97 is formed on a top surface of the hook body 96. The catching protrusion 97 protrudes beyond the top surface of the upper case 20 to be substantially fastened to the portable computer.”),

    PNG
    media_image3.png
    498
    576
    media_image3.png
    Greyscale

wherein a first female engagement feature of a portable electronic device comprises a second base defines an aperture (Kim, Para 71; “During this operation, when the portable computer is fully seated onto the inclined supporting surface 22 of the upper case 20, the catching protrusion 97 of the catching hook 95 is completely hooked into the catching groove N′ of the portable computer N, as shown in FIG. 8 b.”),
wherein the second base contacts with the first base, and the tab is received in the aperture of the second base such that the first male engagement feature of the support structure is engaged with the first female engagement feature of the portable electronic device (Kim, Figures 8a-8c; showing this arrangement) (Kim, Para 71; “During this operation, when the portable computer is fully seated onto the inclined supporting surface 22 of the upper case 20, the catching protrusion 97 of the catching hook 95 is completely hooked into the catching groove N′ of the portable computer N, as shown in FIG. 8 b.”).
(Kim, Para 25-26).
Steins as modified Frangesch and Kim above is interpreted as disclosing the wherein the first female engagement feature of the portable ultrasound device comprises a second base defines an aperture, wherein the second base contacts with the first base, and the tab is received in the aperture of the second base such that the first male engagement feature of the support structure is engaged with the first female engagement feature of the portable ultrasound device because Kim modifies the Stein to use the engagements features as described for a portable electronic device and in Steins the portable electronic device is a portable ultrasound device.
Steins as modified Frangesch and Kim above does not clearly and explicitly disclose wherein the at least two grooves are configured to align the first female engagement feature of the portable ultrasound device with the first male engagement feature of the portable ultrasound cart.
In an analogous electronic device docking station field of endeavor Kim ‘110 discloses wherein a groove of a docking station is configured to align a locking feature (Kim ‘110, Para 218; “The edge holder 530 may include a guide groove 531 for guiding the sub-device when the sub-device is inserted. In order to prevent the sub-device from being released or moved after being inserted into the edge holder, a fixing member such as a hook (not shown) may be provided at one side of the main device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch and Kim above wherein the at least two grooves are configured to align the first female engagement feature of the portable ultrasound device with the first male engagement feature of the portable ultrasound cart in order to help prevent the device from being released or moved after insertion as taught by Kim ‘110 (Kim ‘110, Para 218).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, and Kim ‘110 as applied to claim 1 above, and further in view of Ninomiya et al. (US20150094578, hereafter Ninomiya) and Cheng et al. (US20060139875, hereafter Cheng).
Regarding claim 2, Steins as modified Frangesch, Kim, and Kim ‘110 above disclose all of the elements of claim 1 as discussed above.
Steins as modified Frangesch, Kim, and Kim ‘110 above does not disclose wherein the release lever is configured to fit at least partially within an aperture of a handle system of the portable ultrasound device when the portable ultrasound device is engaged with the portable ultrasound cart, the release lever oriented to be actuated responsive to a force perpendicular to a plane defined by the planar surface.
(Ninomiya, lock release buttons 422) is configured to fit at least partially within an aperture of a handle system of a portable ultrasound device when the portable ultrasound device is engaged with a main body housing (Ninomiya, Para 41; "In this embodiment, the locking mechanism includes a combination of hooks 421 and holes 411, and lock release buttons 422, and is disposed on each end portion opposite to the portion connecting with the housings. […] The lock release button 422 allows the hook 421 to slide inside the hole 411, and thus releases a locked state between the hook 412 and the hole 411.)(Ninomiya, Para 38; “The handle 40 of this embodiment has a ring shape surrounding a central elongated opening into which fingers of the operator are inserted, and the respective handle portions 41 and 42 have a shape in which the handle 40 having such a shape is divided into two parts along a direction parallel to a main plane”)(Ninomiya, Figure 6; showing that the each of the lock release buttons are in a hole in the handle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, and Kim ‘110 above wherein the release lever is configured to fit at least partially within an aperture of a handle system of the portable ultrasound device when the portable ultrasound device is engaged with the portable ultrasound cart as taught by Ninomiya in order to allow for manipulation of the operation panel while securing degrees of freedom of viewing the display panel (Ninomiya, Para 7-8 and 10).

In an analogous docking station for a mobile electronic device field of endeavor Cheng discloses in Figure 1 a release lever oriented (Cheng, Figure 1; showing the button oriented so that it is pressed from a direction perpendicular to a plane of an attached device) to be actuated responsive to a force perpendicular to a plane defined by the planar surface (Cheng, Para 15-16; “the docking station comprises a body 10, and the body 10 has a release button 11 […] When the release button 11 is pressed, […] to easily separate the connector 14 of the holder 13 and said other connector 31”).
The use of the techniques of orienting the release mechanism in a different orientation in the invention of a docking station with a release mechanism would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing the device to be released with a button that is easily visible; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, and Kim ‘110, and Ninomiya above wherein the release lever is oriented to be actuated responsive to a force perpendicular to a plane defined by the planar surface in order to (Cheng, Para 3).

Regarding claim 3, Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above disclose all of the elements of claim 2 as discussed above.
The limitation of claim 3 wherein the release lever is positioned to allow a user to actuate the release lever and lift the portable ultrasound device off of the portable ultrasound cart with a single hand appears to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above meets the claim at least because the ultrasound apparatus of Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above is at least physically capable of allowing a user to actuate the release lever and lift the portable ultrasound device off of the portable ultrasound cart with a single hand. Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above has the release lever located on a handle system of the portable ultrasound device, therefore it is possible to lift the portable ultrasound device by the handle while pressing the release lever located on the handle system.

Regarding claim 4, Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above disclose all of the elements of claim 2 as discussed above.

In this case, Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above meets the claim at least because the ultrasound apparatus of Steins as modified Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above is at least physically capable of allowing a user to secure the portable ultrasound device to the portable ultrasound cart with a single hand. Steins as modified Frangesch, Kim, Kim ‘110, Ninomiya, and Cheng above has the release lever located on a handle system of the portable ultrasound device, therefore it is possible to lift the portable ultrasound device by the handle while pressing the release lever located on the handle system.

Claims 5-6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, and Kim ‘110 as applied to claim 1 above, and further in view of Jaggers et al. (US6222728, hereafter Jaggers).
Regarding claim 5, Steins as modified Frangesch, Kim, and Kim ‘110 above disclose all of the elements of claim 1 as discussed above.

In an analogous electronic device docking station field of endeavor Jaggers discloses wherein a planar surface defines grooves (Jaggers, spaced slots 32a and 32b) configured to receive at least four feet of a docking device (Jaggers, Col 2, line 66 - Col 3, line 4; “A pair of spaced slots 32a and 32b are provided through the base member 26 near the respective sides thereof for receiving feet (not shown) on the bottom surface of the docking device 10. The slots 32a and 32b are elongated in order to accommodate feet at different locations on the docking device 10.”).
Jaggers is interpreted as disclosing this limitation in the claims because Jaggers discloses at least two grooves which are configured at receive at least two feet each.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, and Kim ‘110 above wherein the planar surface defines grooves configured to receive feet of the portable ultrasound device in order to align the device correctly on the docking station to facilitate docking as taught by Jaggers (Jaggers, Col 1, lines 52-59).

Regarding claim 6, Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above disclose all of the elements of claim 5 as discussed above.
Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above further discloses wherein one of the grooves extends along a first side of the wall, another of (Steins, Figure 16; showing the grooves extended on opposite sides of the docking surface).
Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above is interpreted as disclosing this limitation in the claim because Steins is modified to have walls as described in the rejection of claim 1 above and the grooves of Stein following the orientation of the walls since they both are aligned with the orientation of the device.
Steins does not disclose wherein two of the at least four feet of the portable ultrasound device are received in the one of the grooves, and another two of the at least four feet of the portable ultrasound device are received in the another of the grooves when the first male engagement feature of the support structure is engaged with the first female engagement feature of the portable ultrasound device and the second male engagement feature of the support structure is engaged with the second female engagement feature of the portable ultrasound device.
However, Jaggers further discloses wherein two feet of a portable electronic device are received in the one of the grooves (Jaggers, spaced slot 32a), and another two feet of the portable electronic device are received in another of the grooves (Jaggers, spaced slot 32b) when the portable electronic device is docked (Jaggers, Col 2, line 66 - Col 3, line 4; “A pair of spaced slots 32a and 32b are provided through the base member 26 near the respective sides thereof for receiving feet (not shown) on the bottom surface of the docking device 10. The slots 32a and 32b are elongated in order to accommodate feet at different locations on the docking device 10.”).
(Jaggers, Col 1, lines 52-59). 
Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above is interpreted as disclosing wherein two of the at least four feet of the portable ultrasound device are received in the one of the grooves, and another two of the at least four feet of the portable ultrasound device are received in the another of the grooves when the first male engagement feature of the support structure is engaged with the first female engagement feature of the portable ultrasound device and the second male engagement feature of the support structure is engaged with the second female engagement feature of the portable ultrasound device because Jaggers has multiple feet in the grooves when the device is docked and the Steins as modified Frangesch, Kim, and Jaggers above has the engagement features engaged in the described manner when the device is docked.

Regarding claim 26, Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above disclose all of the elements of claim 6 as discussed above.
Steins does not disclose wherein the wall defines an opening, the second male engagement feature of the support structure is retractable through the opening, and the 
However, Frangesch discloses wherein a wall defines an opening and a male engagement feature of the support structure is retractable through the opening (Frangesch, Para 32; “two pairs of clamping fingers 34 and 36, protruding through openings on opposing sides of the monitor seat 32”).
The use of the techniques of placing the male engagement features on the front and rear walls of a recess and providing a tilt system taught by Frangesch in the invention of a portable ultrasound cart with a dock for portable ultrasound electronics would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of securing the portable ultrasound electronics to the cart and increasing the ease of use; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above wherein the wall defines an opening, the second male engagement feature of the support structure is retractable through the opening in order to lock the device to the device securely (Frangesch, Para 32).

However, Kim further discloses in Figures 8a-8c wherein a female engagement feature of a portable electronic device is an aperture, wherein a male engagement feature is retracted out through and is received in the aperture of the female engagement feature of the portable electronic device when the male engagement feature is engaged with a female engagement feature of the portable electronic device (Kim, Figures 8a-8c; showing this arrangement) (Kim, Para 71; “During this operation, when the portable computer is fully seated onto the inclined supporting surface 22 of the upper case 20, the catching protrusion 97 of the catching hook 95 is completely hooked into the catching groove N′ of the portable computer N, as shown in FIG. 8 b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above wherein the second female engagement feature of the portable electronic device is an aperture, wherein the second male engagement feature of the support structure is retracted out through the opening and is received in the aperture of the second female engagement feature of the portable electronic device when the second male engagement feature is engaged with a second female (Kim, Para 25-26).
Steins as modified Frangesch, Kim, Kim ‘110, and Jaggers above is interpreted as disclosing wherein the second female engagement feature of the portable ultrasound device is an aperture, wherein the second male engagement feature of the support structure is retracted out through the opening and is received in the aperture of the second female engagement feature of the portable ultrasound device when the second male engagement feature is engaged with a second female engagement feature of the portable ultrasound device because Kim modifies Steins to use the above limitations with a portable electronic device and in Steins the portable electronic device is an ultrasound device.

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, and Kim ‘110 as applied to claim 1 above, and further in view of Han (US20150216505).
Regarding claim 7, Steins as modified Frangesch, Kim, and Kim ‘110 above disclose all of the elements of claim 1 as discussed above.
Steins as modified Frangesch, Kim, and Kim ‘110 above does not disclose a control circuit configured to adjust the tilt angle of the support structure by controlling a tilt actuator of the tilt system based on at least one of a state of the portable ultrasound device, an identification of an operator, or a previously stored tilt angle.
(Han, control panel 140) by controlling a tilt actuator (Han, second coupling unit 145) of a tilt system based on at least one of a state of a portable ultrasound device, an identification of an operator, or a previously stored tilt angle(Han, Para 43; "when a plurality of users use the ultrasound diagnosis apparatus 100 at different times, an optimal position of the second display unit 150 for each user may be stored in a memory 185 in the main body 120")(Han, Para 29; "As illustrated in FIG. 1, an example hinge structure of the second coupling unit 145 of FIG. 1 is shown in which the control panel 140 rotates (i.e., the control panel 140 tilts up and down) with respect to a horizontal axis 146.").
Han is interpreted as disclosing a control circuit because a person having ordinary skill in the art would understand that a control circuit would be necessary for the coupling unit to be controlled as described.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, and Kim ‘110 above to include a control circuit configured to adjust the tilt angle of the support structure by controlling a tilt actuator of the tilt system based on at least one of a state of the portable ultrasound device, an identification of an operator, or a previously stored tilt angle as taught by Han in order to make the display easily viewable (Han, Para 9).

Regarding claim 8, Steins as modified Frangesch, Kim, Kim ‘110, and Han above disclose all of the elements of claim 7 as discussed above.
Steins does not disclose a tilt control switch configured to provide an input to the control circuit, wherein the control circuit adjusts the tilt angle by controlling the tilt actuator in response to the received input from the tilt control switch.
However, Han further discloses a tilt control switch configured to provide an input to a control circuit, wherein the control circuit adjusts a tilt angle by controlling a tilt actuator in response to the received input from the tilt control switch (Han, Para 40; “The second coupling unit 145 coupling the main body 120 and the control panel 140 may have a structure which allows a position or orientation of the control panel 140 with respect to the main body 120 to be varied by the operator.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, and Han above to include a tilt control switch configured to provide an input to the control circuit, wherein the control circuit adjusts the tilt angle by controlling the tilt actuator in response to the received input from the tilt control switch as taught by Han in order to make the display easily viewable (Han, Para 9).

Regarding claim 11, Steins as modified Frangesch, Kim, Kim ‘110, and Han above disclose all of the elements of claim 7 as discussed above
Steins does not disclose a plurality of user preference inputs trainable to correspond to user position preferences of different users, wherein when one of the 
However, Han further discloses a plurality of user preference inputs trainable to correspond to user position preferences of different users (Han, Para 43; "when a plurality of users use the ultrasound diagnosis apparatus 100 at different times, an optimal position of the second display unit 150 for each user may be stored in a memory 185 in the main body 120 […] a position of the second display unit 150 may be automatically adjusted via the control unit 180"), wherein when one of the plurality of user preference inputs is actuated, a control circuit adjusts the tilt angle by controlling the tilt actuator(Han, Para 29; "As illustrated in FIG. 1, an example hinge structure of the second coupling unit 145 of FIG. 1 is shown in which the control panel 140 rotates (i.e., the control panel 140 tilts up and down) with respect to a horizontal axis 146.").
Han is interpreted as disclosing trainable user preferences because the user preferences are stored and recalled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, and Han above to include a plurality of user preference inputs trainable to correspond to user position preferences of different users, wherein when one of the plurality of user preference inputs is actuated, the control circuit adjusts the tilt angle by controlling the tilt actuator as taught by Han in order to make the display easily viewable (Han, Para 9).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, Kim ‘110, and Han as applied to claim 7 above, and further in view of Srinivas et al. (US20130158397, hereafter Srinivas).
Regarding claim 9, Steins as modified Frangesch, Kim, Kim ‘110, and Han above disclose all of the elements of claim 7 as discussed above.
Steins does not disclose wherein the control circuit automatically adjusts the tilt angle based on predefined preferences of the operator responsive to the identification of the operator and wherein the identification is based on at least one of an IP address, a serial number, or a user profile of the portable ultrasound device; and wherein identifying information is received from at least one of a transceiver of the portable ultrasound device, a facial recognition system, a radio frequency identification circuit, or a mobile communications device.
However, Han further discloses wherein a control circuit automatically adjusts a tilt angle based on predefined preferences of an operator responsive to an identification of the operator and wherein the identification is based on at least one of an IP address, a serial number, or a user profile of the portable ultrasound device (Han, Para 43; "when a plurality of users use the ultrasound diagnosis apparatus 100 at different times, an optimal position of the second display unit 150 for each user may be stored in a memory 185 in the main body 120")(Han, Para 29; "As illustrated in FIG. 1, an example hinge structure of the second coupling unit 145 of FIG. 1 is shown in which the control panel 140 rotates (i.e., the control panel 140 tilts up and down) with respect to a horizontal axis 146.").
, Steins as modified Frangesch, Kim, Kim ‘110, and Han above wherein the control circuit automatically adjusts the tilt angle based on predefined preferences of the operator responsive to the identification of the operator and wherein the identification is based on at least one of an IP address, a serial number, or a user profile of the portable ultrasound device as taught by Han in order to make the display easily viewable (Han, Para 9).
Steins as modified Frangesch, Kim, and Han above does not disclose wherein identifying information is received from at least one of a transceiver of the portable ultrasound device, a facial recognition system, a radio frequency identification circuit, or a mobile communications device.
In an analogous ultrasound imaging field of endeavor, Srinivas discloses wherein identifying information is received from at least one of a transceiver of the portable ultrasound device, a facial recognition system, a radio frequency identification circuit, or a mobile communications device (Srinivas, Para 27; "The method of operation of the system 100 includes the tracking system 175 detecting and identifying the user identifier associated with the user tag 180 [...] the tracking system 175 can automatically create a wireless communication of the user identifier and patient identifier, and identification of hardware or interfaces 160 to the wireless probe 105.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, and Han above wherein identifying information is received from at least one of a (Srinivas, Para 28).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, Kim ‘110, and Han as applied to claim 7 above, and further in view of Kang et al. (US20160357378, hereafter Kang).
Regarding claim 10, Steins as modified Frangesch, Kim, Kim ‘110, and Han above disclose all of the elements of claim 7 as discussed above.
Steins as modified Frangesch, Kim, Kim ‘110, and Han above does not disclose wherein the control circuit is configured to determine that the portable ultrasound device has been turned off or the portable ultrasound device has been disengaged from the support structure and in response to the determination controls the tilt actuator to lower the support structure to a rest position.
In an analogous automatic position adjustment of an electronic device field of endeavor Kang discloses wherein a control circuit is configured to determine that an electronic device has been turned off or the electronic device has been disengaged from the support structure and in response to the determination controls an actuator to lower a support structure to a rest position (Kang, Para 67; "In another example, in response to the display 110 being turned off by the user, the stand 100 may terminate the welcome operation in response to receiving the control signal related to the turn-off command from the display 110. In this example, the stand 100 may allow the display 110 to lower. Then, the stand 100 may provide a control signal for notifying the display of the completion of the lowering operation. Accordingly, the display 110 may perform a turn-off operation. For example, the power provided to all or a part of the components in the display 110 may be interrupted.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, and Han above wherein the control circuit is configured to determine that the portable ultrasound device has been turned off or the portable ultrasound device has been disengaged from the support structure and in response to the determination controls the tilt actuator to lower the support structure to a rest position as taught by Kang in order to allow the device to perform a welcome function, thereby providing a convenience to the user (Kang, Para 3 and 66).

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, and Kim ‘110 as applied to claim 1 above, and further in view of Nilsson (US20070205785, hereafter Nilsson) and Srinivas et al. (US20130158397, hereafter Srinivas).
Regarding claim 12, Steins as modified Frangesch, Kim, and Kim ‘110 above disclose all of the elements of claim 1 as discussed above.
Steins as modified Frangesch, Kim, and Kim ‘110 above does not clearly and explicitly disclose a transducer housing structured to receive an ultrasound transducer, the ultrasound transducer configured to provide data to the portable ultrasound device; 
In an analogous ultrasound imaging field of endeavor Nilsson discloses a transducer housing (Nilsson, probe holder 20) structured to receive an ultrasound transducer, the ultrasound transducer configured to provide data to the portable ultrasound device (Nilsson, Para 9; "The arm unit 16 has an outer portion 17 that is turnable about the longitudinal axis IV of the arm. This portion 17 is bifurcated and between its two extensions 18, 19, FIG. 2, it carries the probe holder 20 which is pivotable about a transverse axis V perpendicular to the longitudinal axis IV. ");
a rotation actuator coupled to the transducer housing and configured to rotate the transducer housing (Nilsson, Para 9; "it carries the probe holder 20 which is pivotable about a transverse axis V perpendicular to the longitudinal axis IV. "); and
a control circuit configured to provide a command to the rotation actuator to rotate the transducer housing to a specific orientation (Nilsson, Para 16; “The computerised system for controlling the movements of the arm and prove includes the computerised electronic unit 34 in the base 11 coupled to a control unit for example in the form of a joystick 35 and some buttons or a joystick and a keyboard.”).
(Nilsson, Para 3).
Steins as modified Frangesch, Kim, Kim ‘110, and Nilsson above does not disclose wherein the orientation is based on at least one of a state of the portable ultrasound device, an identification of an operator, or a previously stored orientation.
In an analogous ultrasound imaging field of endeavor Srinivas discloses wherein an orientation is based on at least one of a state of the portable ultrasound device, an identification of an operator, or a previously stored orientation (Srinivas, Para 26; " In yet another example, the user can create one or more of the multiple pre-programmed profiles stored with the user identifier indicative of the user to execute the medical or imaging procedure with the wireless probe 105.")(Srinivas, Para 31; "A technical effect of the above described ultrasound imaging system 100 and method of operation can be to provide automatic configuration of the system 100 [...] allowing ready movement of the system 100 to various locations where the ultrasound imaging can be performed.").
(Srinivas, Para 28).

Regarding claim 13, Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, and Srinivas above disclose all of the elements of claim 12 as discussed above.
Steins does not disclose wherein the control circuit automatically adjusts the orientation of the transducer housing based on predefined preferences of the operator responsive to the identification of the operator, wherein the identification of the operator includes at least one of an IP address, a serial number, or a user profile of the portable ultrasound device.
However, Srinivas further discloses wherein a control circuit automatically adjusts an orientation of a transducer housing (Srinivas, Para 31; "A technical effect of the above described ultrasound imaging system 100 and method of operation can be to provide automatic configuration of the system 100 [...] allowing ready movement of the system 100 to various locations where the ultrasound imaging can be performed.") based on predefined preferences of an operator responsive to an identification of the operator, wherein the identification of the operator includes at least one of an IP address, a serial number, or a user profile of the portable ultrasound device(Srinivas, Para 27; "The method of operation of the system 100 includes the tracking system 175 detecting and identifying the user identifier associated with the user tag 180 [...] the tracking system 175 can automatically create a wireless communication of the user identifier and patient identifier, and identification of hardware or interfaces 160 to the wireless probe 105.")(Srinivas, Para 31; "A technical effect of the above described ultrasound imaging system 100 and method of operation can be to provide automatic configuration of the system 100 [...] allowing ready movement of the system 100 to various locations where the ultrasound imaging can be performed.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, and Srinivas above wherein the control circuit automatically adjusts the orientation of the transducer housing based on predefined preferences of the operator responsive to the identification of the operator, wherein the identification of the operator includes at least one of an IP address, a serial number, or a user profile of the portable ultrasound device as taught by Srinivas in order to allow for automatic selection of profile settings associated with the identity (Srinivas, Para 28).

Regarding claim 15, Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, and Srinivas above disclose all of the elements of claim 12 as discussed above.
Steins does not disclose wherein the transducer housing is rotated to an operating orientation responsive to at least one of the portable ultrasound device being turned ON or the portable ultrasound device being coupled to the portable ultrasound cart.
(Srinivas, Para 31; "The system 100 can configure itself automatically, and can be ready for image acquisition promptly after startup at the location to be use.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, and Srinivas above wherein the transducer housing is rotated to an operating orientation responsive to at least one of the portable ultrasound device being turned ON or the portable ultrasound device being coupled to the portable ultrasound cart as taught by Srinivas in order to allow for the system to be used more often and in settings where extensive setup may otherwise discourage use (Srinivas, Para 31).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, Kim ‘110, Nilsson, and Srinivas as applied to claim 12 above, and further in view of Shammas (US20110213247) and Roberts et al. (US20110054315, hereafter Roberts).
Regarding claim 14, Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, and Srinivas above disclose all of the elements of claim 12 as discussed above.
Steins as modified Frangesch, Kim, Nilsson, and Srinivas above does not disclose wherein: the transducer housing is configured to be positioned in a stored orientation and a non-stored orientation, wherein in the stored orientation at least a portion of the transducer housing is closer to a center position of the portable ultrasound 
In an analogous ultrasound imaging field of endeavor, Shammas discloses wherein a transducer housing is configured to be positioned in a stored orientation and a non-stored orientation, wherein in the stored orientation at least a portion of the transducer housing is closer to a center position of the portable ultrasound cart than in the non-stored orientation (Shammas, Para 50; " As a more specific example, in some embodiments the CMM arm 1 can be instructed to enter a sleep mode when the arm is placed in a generally folded or retracted position, such as that depicted in FIG. 1. The CMM arm 1 can then perform that instruction. Similarly, the CMM arm 1 can be reawakened by a rapid movement, or movement into a more extended position.").
Shammas is interpreted as disclosing wherein in the stored orientation at least a portion of the transducer housing is closer to a center position of the portable ultrasound cart than in the non-stored orientation because when the arm of Shammas is retracted the arm is closer to the cart than if it is fully extended.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, and Srinivas above wherein: the transducer housing is configured to be positioned in a stored orientation and a non-stored orientation, wherein in the stored orientation at least a portion of the transducer housing is closer to a center position of (Shammas, Para 65).
Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, Srinivas, and Shammas above does not disclose wherein the control circuit is configured to cause the transducer housing to rotate to the stored orientation in response to at least one of: (1) the portable ultrasound device being turned on; or (2) the portable ultrasound device being disengaged from the portable ultrasound cart.
In an analogous ultrasound imaging field of endeavor, Roberts discloses wherein a control circuit is configured to cause a device to enter a stored orientation in response to at least one of:
(1) the electronic device being turned on; or
(2) the device being disengaged from the portable ultrasound cart (Roberts, Para 42; “In some embodiments, the initial default position of the imaging system is in the middle of the prostate”).
Roberts is interpreted as disclosing entering a stored position in response to the device being turned on because the initial position is at a specific point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified Frangesch, Kim, Kim ‘110, Nilsson, Srinivas and Shammas above wherein the control circuit is configured to cause the transducer housing to rotate to the stored orientation in response to at least one of: (1) the portable ultrasound device being turned on; or (2) the portable ultrasound device being disengaged from the portable ultrasound cart as taught by Roberts in order to allow for accurate targeting of the imaging system (Roberts, Para29).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steins and Frangesch, Kim, and Kim ‘110 as applied to claim 1 above, and further in view of Han (US20150216505) and Wilkins et al. (US20030220564, hereafter Wilkins).
Regarding claim 16, Steins as modified by Frangesch, Kim, and Kim ‘110 above disclose all of the elements of claim 1 as discussed above.
Steins as modified by Frangesch, Kim, and Kim ‘110 above does not disclose a control circuit configured to provide a command to an actuator to adjust to a specific height based on at least one of a state of the portable ultrasound device, an identification of an operator, or a previously stored height; and a vertical support member including: a first support member; a second support member, wherein the first support member is positioned within the second support member providing a telescoping feature, the telescoping feature configured to variably adjust of a height of the portable ultrasound cart; and a height actuator configured to extend and retract the first support member with respect to the second support member.
In an analogous portable ultrasound cart field of endeavor Han discloses a control circuit configured to provide a command to an actuator adjust to a specific position based on at least one of a state of a portable ultrasound device, an identification of an operator, or a previously stored height (Han, Para 56; "The ultrasound diagnosis apparatus 500 is substantially the same as the previous described embodiments, except that a first coupling unit 560 of the ultrasound diagnosis apparatus 500 has a coupling structure by which a second display unit 550 can be moved three dimensionally to a position desired by the operator.") (Han, Para 43; " when a plurality of users use the ultrasound diagnosis apparatus 100 at different times, an optimal position of the second display unit 150 for each user may be stored in a memory 185 in the main body 120").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified by Frangesch, Kim, and Kim ‘110 above to include a control circuit configured to provide a command to an actuator to adjust to a specific height based on at least one of a state of the portable ultrasound device, an identification of an operator, or a previously stored height as taught by Han in order to make the display easily viewable (Han, Para 9).
Steins as modified by Frangesch, Kim, Kim ‘110, and Han above does not disclose a vertical support member including: a first support member; a second support member, wherein the first support member is positioned within the second support member providing a telescoping feature, the telescoping feature configured to variably adjust of a height of the portable ultrasound cart; and a height actuator configured to extend and retract the first support member with respect to the second support member.
In an analogous portable ultrasound cart field of endeavor, Wilkins discloses in Figures 6a-6b and 6a-6b, a vertical support member including:
a first support member (Wilkins, two shafts 78);
a second support member (Wilkins, two shafts 78), wherein the first support member is positioned within the second support member providing a telescoping feature, the telescoping feature configured to variably adjust of a height of a portable ultrasound cart (Wilkins, Para 24; “The yoke 74 houses an articulation telescope bearing system which includes two shafts 78 which turn two threads 80.”); and
(Wilkins, Para 24; "FIGS. 6a, 6 b, 7a and 7b illustrate another embodiment of the present invention in which both the control panel and display are elevated and lowered by motor control. A cart-borne ultrasound system 70 includes a frame 72 mounted on wheels 14. The system display 16 and control panel 18 are supported on a yoke 74. The yoke 74 houses an articulation telescope bearing system which includes two shafts 78 which turn two threads 80 […] When the shafts 78 are rotated by the motor, gearbox, and pulley mechanism, the threads turn and cause the yoke to raise, lifting the control panel and display to a greater height, as shown in FIGS. 7a and 7b.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified by Frangesch, Kim, Kim ‘110, and Han above to include a vertical support member including: a first support member; a second support member, wherein the first support member is positioned within the second support member providing a telescoping feature, the telescoping feature configured to variably adjust of a height of the portable ultrasound cart; and a height actuator configured to extend and retract the first support member with respect to the second support member as taught by Wilkins in order to allow the device to adjust its height based on whether the user is standing or sitting (Wilkins, Para 25).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, Kim ‘110, Han, and Wilkins as applied to claim 16 above, and further in view Srinivas et al. (US20130158397, hereafter Srinivas).
Regarding claim 17, Steins as modified by Frangesch, Kim, Kim ‘110, Han, and Wilkins above disclose all of the elements of claim 16 as discussed above.
Steins does not disclose wherein the control circuit automatically adjusts the height of the portable ultrasound cart based on a predefined preference of the operator responsive to the identification of the operator, wherein the identification is based on at least one of an IP address, a serial number, or a user profile of the portable ultrasound device; and wherein identifying information is received from at least one of a transceiver of the portable ultrasound device, a radio frequency identification circuit, or a mobile communications device.
However, Han further discloses wherein a control circuit automatically adjusts a height of a portable ultrasound cart based on a predefined preference of an operator responsive to the identification of the operator, wherein the identification is based on at least one of an IP address, a serial number, or a user profile of the portable ultrasound device (Han, Para 56; "The ultrasound diagnosis apparatus 500 is substantially the same as the previous described embodiments, except that a first coupling unit 560 of the ultrasound diagnosis apparatus 500 has a coupling structure by which a second display unit 550 can be moved three dimensionally to a position desired by the operator.")(Han, Para 43; " when a plurality of users use the ultrasound diagnosis apparatus 100 at different times, an optimal position of the second display unit 150 for each user may be stored in a memory 185 in the main body 120").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified by Frangesch, Kim, Kim (Han, Para 9).
Steins as modified by Frangesch, Kim, Kim ‘110, Han, and Wilkins above does not disclose wherein identifying information is received from at least one of a transceiver of the portable ultrasound device, a radio frequency identification circuit, or a mobile communications device.
In an analogous ultrasound imaging field of endeavor, Srinivas discloses wherein identifying information is received from at least one of a transceiver of the portable ultrasound device, a radio frequency identification circuit, or a mobile communications device(Srinivas, Para 27; "The method of operation of the system 100 includes the tracking system 175 detecting and identifying the user identifier associated with the user tag 180 [...] the tracking system 175 can automatically create a wireless communication of the user identifier and patient identifier, and identification of hardware or interfaces 160 to the wireless probe 105.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified by Frangesch, Kim, Kim ‘110, Han, and Wilkins above wherein identifying information is received from at least one of a transceiver of the portable ultrasound device, a radio frequency identification circuit, or a mobile communications device as taught by Srinivas in order to allow for automatic selection of profile settings associated with the identity (Srinivas, Para 28).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steins, Frangesch, Kim, Kim ‘110, Han, and Wilkins as applied to claim 16 above, and further in view Srinivas et al. (US20160357378, hereafter Kang).
Regarding claim 18, Steins as modified by Frangesch, Kim, Kim ‘110, Han, and Wilkins above disclose all of the elements of claim 16 as discussed above.
Steins as modified by Frangesch, Kim, Han, and Wilkins above does not disclose wherein the control circuit automatically adjusts the height of the portable ultrasound cart to a stored height responsive to at least one of the state of the portable ultrasound device being turned off or the portable ultrasound device being disengaged from the support structure.
In an analogous automatic position adjustment of an electronic device field of endeavor Kang discloses wherein a control circuit automatically adjusts a height of a support structure to a stored height responsive to at least one of the state of an electronic device being turned off or the electronic device being disengaged from the support structure (Kang, Para 67; "In another example, in response to the display 110 being turned off by the user, the stand 100 may terminate the welcome operation in response to receiving the control signal related to the turn-off command from the display 110. In this example, the stand 100 may allow the display 110 to lower. Then, the stand 100 may provide a control signal for notifying the display of the completion of the lowering operation. Accordingly, the display 110 may perform a turn-off operation. For example, the power provided to all or a part of the components in the display 110 may be interrupted.").
(Kang, Para 3 and 66).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Steins and Frangesch, Kim, and Kim ‘110 as applied to claim 1 above, and further in view of Wong et al. (US20050251035, hereafter Wong).
Regarding claim 19, Steins as modified by Frangesch, Kim, and Kim ‘110 above disclose all of the elements of claim 1 as discussed above.
Steins as modified by Frangesch and Kim above further discloses in Figures 11 and 16 wherein the portable ultrasound cart further comprises a handrail positioned adjacent to a portion of the support structure at which the release lever is located, the handrail shaped to fit a hand of a user (Steins, Annotated Figure 11 and Figure 16 showing this arrangement) (Steins, Para 96; “Handles […] provided to allow the user to easily maneuver the cart.”).

    PNG
    media_image4.png
    363
    590
    media_image4.png
    Greyscale

Steins does not disclose wherein the wall and the planar surface of the portable ultrasound cart are configured to receive a lower layer of the portable ultrasound device such that the wall obscures the lower layer when the portable ultrasound device is coupled to the portable ultrasound cart, and wherein a middle layer of the portable ultrasound device is flush with the wall of the portable ultrasound cart when the portable ultrasound device is coupled to the portable ultrasound cart.
However, Frangesch further discloses wherein the wall and the planar surface of a support structure are configured to receive a lower layer of a portable device such that the wall obscures the lower layer when the portable electronic device is coupled to the support structure (Frangesch, Figures 4-5; showing that the device is placed in the recessed portion which necessarily obscures the portion of the device in the recessed portion).
(Frangesch, Para 32) as taught by Frangesch.
Steins as modified by Frangesch, Kim, and Kim ‘110 above does not disclose wherein a middle layer of the portable ultrasound device is flush with the wall of the portable ultrasound cart when the portable ultrasound device is coupled to the portable ultrasound cart.
In an analogous portable ultrasound docking station field of endeavor Wong discloses wherein a middle layer of ta portable ultrasound device (Wong, suitcase module 1000) is flush with a wall (Wong, Figure 33; showing walls of the module 1000 flush with the walls of the cart) of a portable ultrasound cart (Wong, cart 1100) when the portable ultrasound device is coupled to the portable ultrasound cart (Wong, Para 134; The cart configuration docks the suitcase module 1000 to a cart 1100 with a full operator console 1118”)(Wong, Figure 33; module 1000 within a recess of walls).
The use of the techniques of having the portable device be flush with the wall of the cart when connected taught by Wong in the invention of a portable ultrasound cart with docking station would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of connecting the portable device securely to the cart; and similar modifications have previously been held 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steins as modified by Frangesch, Kim, and Kim ‘110 above wherein a middle layer of the portable ultrasound device is flush with the wall of the portable ultrasound cart when the portable ultrasound device is coupled to the portable ultrasound cart in order to have a connected assembly with minimal mechanical complexity, size, and cost as taught by Wong (Wong, Para 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793